43 A.3d 444 (2012)
210 N.J. 222
In the Matter Of Athan M. MERGUS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-141 September Term 2010 068801
Supreme Court of New Jersey.
May 30, 2012.

ORDER
The matter having been duly presented to the Court pursuant to Rule 1:20-10(b), on the granting by the Disciplinary Review Board of a motion for discipline by consent (DRB 11-149) in respect of ATHAN M. MERGUS of RIDGEFIELD, who was admitted to the bar of this State in 1991;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.2(a) (failure to abide by client's decisions concerning the scope and objectives of the representation), RPC 1.15(a) (failure to safeguard and commingling of funds), RPC 1.15(d) (failure to comply with recordkeeping requirements), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the parties having agreed that respondent's conduct violated RPC 1.2(a), RPC 1.15(a), RPC 1.15(d), and RPC 8.4(c) and that said conduct warrants a reprimand or lesser discipline;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent's ethics violations and having granted the motion for discipline by consent in District Docket Nos. XIV-2009-0209E and XIV-2009-0642E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that ATHAN M. MERGUS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.